—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered June 4, 1996, convicting him of kidnaping in the second degree (two counts), sodomy in the first degree (three counts), and assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence on the fifth *426count of the indictment charging sodomy in the first degree was legally insufficient to establish his guilt beyond a reasonable doubt was not properly preserved for appellate review, and we decline to reach it in the exercise of our interest of justice jurisdiction (see, People v Orsini, 246 AD2d 674).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., Krausman, Florio and Luciano, JJ., concur.